DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-18 are pending in the application.  Claims 1-7 are withdrawn from consideration.  Claims 12-18 are new.  Claims 8-11 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 was amended to further require the step of “infusing a fluid into an anterior chamber of the eye while severing and aspirating the diseased vitreous of the eye.”  The Applicant does not have support for the infusion of fluid while severing and aspirating the diseased vitreous.  In paragraph 0022 of the Specification, the Applicant discloses that “after the intraocular lens (IOL) is implanted, the cohesive viscoelastic is refilled or retained within the anterior chamber… After the anterior chamber is refilled with viscoelastic material, a caliper is used to measure 3-3.5 mm posterior to the surgical limbus. Using counter-traction, the one step vitrector 204 is inserted through the conjunctiva and pars plana, and into the vitreous cavity with the tip aimed toward the mid vitreous, under constant visualization, behind the intraocular lens (IOL) 205. This is the location where the anterior and mid vitreous floaters will be located and removed.”  Paragraph 0024 discloses the cutting and aspirating procedure, followed by: “The viscoelastic is then removed from the anterior chamber in the usual fashion, whereby the pressure within the anterior chamber is restored to its normal physiological level using a balanced saline solution.”  Thus, the Applicant has support for infusing fluid into the eye before (viscoelastic fluid) and after (saline) severing and aspirating, but not during severing and aspirating.  Appropriate correction is required.  
Claims 9-18 are dependent on claim 8, thus also fail to comply with the written description requirement.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Josephberg (US 5,716,363) in view of Grant et al. (US 2014/0257257 A1) (“Grant”) and Kurtz (US 2009/0137993 A1).
Regarding claims 8 and 15, Josephberg discloses (Figures 1-5b) a surgical procedure comprising: performing a method to remove diseased vitreous from the eye, the method comprising: visualizing the vitreous portion of the eye through a dilated pupil of the eye without inserting a separate light source into the eye (Figure 1 shows that only the vitrector is inserted into the eye; Column 4, lines 50-52 disclose viewing the procedure via portable microscope or slit lamp and indirect ophthalmoscopy-- a technique requiring dilation of the pupil of the eye); and while visualizing the vitreous portion of the eye: forming a single insertion entry port through a pars plana and a sclera of the eye (Figure 1; Column 1, lines 44-57 and Column 4, lines 46-57) using a vitrector (10) comprising a hand piece (12), a shaft (54) fixedly attached at a first end thereof to a first end of the hand piece, and a sharply pointed needle tip (62) fixedly connected to a second end of the shaft for piercing the pars plana and sclera of the eye; and pneumatically driving a pneumatically driven guillotine cutter (70) incorporated within the shaft to sever diseased vitreous of the eye; and infusing a fluid (120) into the eye while severing and aspirating the diseased vitreous of the eye.  NOTE: the figures present an electrically driven configuration, but in Column 6, lines 7-9, Josephberg discloses that the guillotine cutter can be mechanically, electrically, or pneumatically actuated.  
	However, Josephberg fails to disclose performing a cataract surgery on an eye and during the cataract surgery, performing a method to remove one or more floaters from a vitreous portion of the eye.  Josephberg fails to disclose that the vitreous portion of the eye is visualized through a dilated pupil and an intraocular lens.  Josephberg also fails to disclose infusing a viscoelastic fluid into an anterior chamber of the eye while severing and aspirating the diseased vitreous of the eye.
	Grant teaches that floaters are caused by changes in the vitreous body. In general, floaters are pieces of material which drift around in the vitreous cavity. In some cases, vitreous floaters can be caused by posterior vitreous detachments. Floaters can also be caused by cataract surgery, progressive liquefaction of the vitreous with age, and other mechanisms.  Oftentimes, floaters consist of undissolved gelatin that floats around in the more liquid center of the vitreous. Vitreous floaters are often large enough to be seen within a patient's field of vision and often appear to the patient as a spot or spec that floats or drifts about somewhat randomly in their field of view.  Grant further teaches that floaters can substantially affect a patient’s vision (paragraph 0005).  Grant teaches that it is advantageous to combine floater treatment with treatment of the lens (cataract) in an integrated surgical procedure (paragraph 0035).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Josephberg to be performed in an integrated procedure with a cataract surgery on the eye, such that one or more floaters are removed from a vitreous portion of the eye.  This modification would restore a clear field of view for the patient (Grant, paragraph 0035).  This modification would also combine the two surgeries into one integrated procedure, which would save time and reduce risk to the patient.
	Kurtz teaches that cataract surgery is one of the most common ophthalmic procedures performed. The primary goal of cataract surgery is the removal of the defective lens and replacement with an artificial lens or intraocular lens (IOL) that restores some of the optical properties of the defective lens. Generally, the IOL is capable of improving the transmission of light, and reduce the scattering, the absorption or both (paragraph 0003).  Kurtz also teaches that it is known in the art to infuse viscoelastic fluid into the eye during removal of material from the eye in order to maintain the overall structure of the anterior chamber and to prevent its collapse (paragraphs 0004 and 0018).  Kurtz teaches (Figure 1) that the optical path includes the cornea (140), the pupil (160), defined by the iris (165), the lens (100), and the vitreous humor (paragraph 0043).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to visualize the vitreous through a dilated pupil and an intraocular lens.  Josephberg in view of Grant above teaches that the floater removal is combined with a cataract procedure.  Kurtz teaches that a cataract procedure involves replacement of a defective natural lens with an artificial lens or intraocular lens (IOL).  Kurtz teaches that IOLs restore some of the optical properties of the defective lens (Kurtz, paragraph 0003).  Since the IOL is part of the optical path, viewing the vitreous of the eye would require looking through both the dilated pupil (as disclosed by Josephberg) and the intraocular lens (via slit lamp and indirect ophthalmoscopy).  It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to infuse a viscoelastic fluid into an anterior chamber of the eye, as further taught by Kurtz, while severing and aspirating the one or more floater particles from the vitreous of the eye.  This modification would maintain the overall structure of the anterior chamber and prevent its collapse (Kurtz, paragraphs 0004 and 0018).
	Regarding claim 10, Josephberg as modified by Grant and Kurtz teaches (Josephberg, Figure 1) fluidically connecting an aspiration line (106) to the pneumatically driven guillotine cutter for aspirationally removing the one or more floaters severed from the vitreous portion of the eye by the pneumatically driven guillotine cutter (Josephberg, Column 5, lines 10-22).
	Regarding claim 12, Josephberg as modified by Grant and Kurtz teaches (Josephberg, Figure 1) prior to pneumatically driving the pneumatically driven guillotine cutter, positioning the needle tip towards a mid-vitreous portion of the eye (Josephberg, Column 4, line 46 - Column 5, line 22). 
Regarding claim 13, Josephberg as modified by Grant and Kurtz teaches (Josephberg, Figure 1) positioning the needle tip towards the mid-vitreous portion of the eye comprises positioning the needle tip behind an intraocular lens implanted in the eye (Kurtz teaches that the vitreous is located behind the lens, Figure 1; paragraph 0043).
Regarding claim 14, Josephberg as modified by Grant and Kurtz teaches (Josephberg, Figure 1) positioning the needle tip towards the mid-vitreous portion of the eye comprises passing the needle tip through the pars plana and conjunctiva of the eye (Josephberg, Column 4, line 46 - Column 5, line 22).
Regarding claim 16, Josephberg as modified by Grant and Kurtz teaches removing the needle tip from the eye (Josephberg, Column 5, lines 35-36); and removing the fluid from the anterior chamber of the eye (Kurtz, paragraph 0004).
Regarding claim 17, Josephberg as modified by Grant and Kurtz teaches after removing the fluid from the anterior chamber of the eye, infusing a saline solution (120) into the anterior chamber to restore a pressure within the anterior chamber to a normal physiological level (Josephberg, Column 5, lines 24-36).
Regarding claim 18, Josephberg as modified by Grant and Kurtz teaches the invention substantially as claimed.  Josephberg discloses (Column 3, lines 36-42) the shaft (54) has a lengths of 18 mm (portion 56) and 12 mm (portion 58).
However, the combined teaching fails to explicitly teach that the shaft has a length of between 0.5 inches and 0.5625 inches (12.7 mm to 14.2875 mm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft taught in the method of Josephberg as modified by Grant and Kurtz to have a length of between 0.5 inches and 0.5675 inches since it has been held that “where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device” In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In the instant case, the device of Josephberg as modified by Grant and Kurtz would not operate differently with the claimed length, as this modification would only result in a simple reduction in total length of the shaft (and thus the guillotine cutter within).  Additionally, the Applicant places no criticality on the range claimed, indicating simply that the shaft is “approximately one half inch (0.5000") to nine-sixteenths of an inch (0.5625") in length” (see paragraph 0023 of Specification).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Josephberg (US 5,716,363) in view of Grant et al. (US 2014/0257257 A1) (“Grant”) and Kurtz (US 2009/0137993 A1) as applied to claims 8 and 10 respectively, above, and further in view of McDonell (US 9,498,378 B2).
Regarding claim 9, Josephberg as modified by Grant and Kurtz above teaches the invention substantially as claimed.  Josephberg discloses that the guillotine cutter can be mechanically, electrically, or pneumatically actuated (Column 6, lines 7-9). However, Josephberg fails to explicitly disclose operatively connecting a source of pneumatic air to a second end of the hand piece such that said source of pneumatic air is pneumatically connected to the pneumatically driven guillotine cutter.
In the same field of endeavor, McDonell teaches (Figures 1-5) a vitrector (100) comprising a hand piece (102), a shaft (106) fixedly attached at a first end thereof to a first end of the hand piece, and pneumatically driving a pneumatically driven guillotine cutter (149) incorporated within the shaft for cutting and removing vitreous of the eye. McDonell teaches operatively connecting a source of pneumatic air to a second end of the hand piece (via ports 128, 130) such that the source of pneumatic air is pneumatically connected to the pneumatically driven guillotine cutter (Column 5, lines 32-46 and Column 8, line 65 - Column 9, line 1).
It would have been obvious to having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Josephberg in view of Grant and Kurtz to include operatively connecting a source of pneumatic air to a second end of the hand piece such that the source of pneumatic air is pneumatically connected to the pneumatically driven guillotine cutter, as taught by McDonell, in order to reciprocate the guillotine cutter at the designated cutting rate (McDonell, Column 8, line 65 - Column 9, line 1).
Regarding claim 11, Josephberg as modified by Grant and Kurtz teaches operatively connecting the aspiration line (106) to the hand piece (12, via fluid port 52) such that the aspiration line is fluidically connected to the pneumatically driven guillotine cutter. However, the combined teaching fails to teach the aspiration line is operatively connected at a second end of the hand piece.
In the same field of endeavor, McDonell teaches (Figures 1-5) a vitrector (100) comprising a hand piece (102), a shaft (106) fixedly attached at a first end thereof to a first end of the hand piece, and pneumatically driving a pneumatically driven guillotine cutter (149) incorporated within the shaft for cutting and removing vitreous of the eye.  McDonell teaches operatively connecting an aspiration line to a second end of said hand piece (via fluid port 1381) such that the aspiration line is fluidically connected to the pneumatically driven guillotine cutter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vitrector taught by Josephberg in view of Grant and Kurtz such that the aspiration line operatively connects to a second end of the hand piece, as taught by McDonell. McDonell teaches that this configuration was known in the art before the effective filing date of the claimed invention for establishing a fluid path between an aspiration pump and the vitrector (McDonell, Column 5, lines 37-39). Both Josephberg and McDonell disclose fluid ports that are operatively connected to an aspiration line such that the aspiration line is connected to said pneumatically driven guillotine cutter. This modification would only involve rearranging the fluid port (52) disclosed by Josephberg. Further, it has been held that “rearranging parts of an invention involves only routine skill in the art.” In re Japikse, 86 USPQ 70.

Response to Arguments
Applicant’s arguments with respect to claims 8-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Grant and Kurtz references are newly cited in combination with the previously cited Josephberg reference to dress the amended claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Roybal (“Indirect Ophthalmoscopy 101”, see attached).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771